DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 2/01/2021, in which claims 1-20 are currently pending. The application is a division of 16026197, filed 07/03/2018 ,now U.S. Patent #10928332, and claims foreign priority to 102017115365.9, filed 07/10/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 2/01/2021. These drawings are acceptable.


Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 4, 6-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 4, 6-7, 12, 15, which read “…with respect to the mask are chosen”, “…with respect to the mask”, respectively, the underlined clauses appear to present antecedence issues.

Claims 8-10, 13-14, 16-17 are similarly rejected by virtue of their dependence on claims 7, 12.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7-The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8- Claims 1-3, 5, 11, 18-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (PGPUB No. 2015/0092091).

As to claim 1, Ishihara teaches a method for taking account of longitudinal chromatic aberrations in inspection devices for masks (Abstract, Figs. 1-12), the method comprising the following steps: - recording a specific number of images having differently defocused positions (Figs. 1-12, ¶ 4, 24, 36-37, 44-59, 101, 109-110 for ex.), and - selecting a subset of the images and simulating a longitudinal chromatic aberration of a projection exposure apparatus (Figs. 9-10, ¶ 6, 99-104, 110 for ex.; relationship between axial chromatic aberration and defocus characteristics is demonstrated).  
As to claim 2, Ishihara teaches the method as claimed in claim 1, comprising an interpolation and/or weighting of the selected images (¶ 105, 111-112).  

As to claims 3, 5, Ishihara teaches the method as claimed in claims 1-2, comprising a division into a main step size and a secondary step size (¶ 92, 111-112 for ex.).  

As to claim 11, Ishihara teaches the method of claim 1 wherein recording the specific number of images comprises recording 5 images having differently defocused positions (Figs. 2, 5, 10 for ex.; at least 5 defocus measurements are displayed in the graphs).  


As to claim 18, Ishihara teaches the method of claim 1 wherein selecting the subset of the images and simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises selecting images that are closest to an image that corresponds to an image in the projection exposure apparatus using knowledge of a line width of used radiation and the longitudinal chromatic aberration of the projection exposure apparatus (¶ 68, 85; with known pixel size, frequencies, frequency bands, i.e. wavelengths/linewidths, of the radiation, calculation of the aberration related distances is performed with accuracy.)  

As to claims 19-20, Ishihara teaches the method of claim 18, comprising simulating the longitudinal chromatic aberration of the projection exposure apparatus by interpolation of the images; (Claim 20) comprising simulating the longitudinal chromatic aberration of the projection exposure apparatus by weighted interpolation of the images (¶ 105, 111-112).  .

Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 4, 6-10, 12-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishihara.

As to claims 4, 6, Ishihara teaches the method as claimed in claims 3 and 5.
Ishihara does not teach expressly wherein for the main step size a value of 0.3-2, in particular of 1, m and for the secondary step size a value of 10-150, in particular of 100, nm with respect to the mask are chosen.  
However, Ishihara teaches using pixels, i.e. of the camera or ccd or cmos sensor, as a measure of distance in the calculation of the axial aberration (¶ 35-36 for ex.) and that the period chosen can range between 2 to 2.2 pixels (¶ 46 for ex.) and can reach subpixel resolution (¶ 105 for ex.). Knowing that detector pixels, such as CCD or CMOS are generally in the microns to submicron range, ex. 600 nm pixel size (see link cited in the Conclusion but not relied upon in this rejection as it related a general known technology matter),  one PHOSITA would find it obvious to choose the main resolution steps of Ishihara between 1.2 and 1.32 m, which overlaps with the claimed range (as it has been held that “In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990))), and the secondary resolution step size in the subpixel of the values here above, which would be sub 600 nm and would cover the claimed 100 nm, as a mere routine skill (Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Ishihara in view of general related art suggestions so that wherein for the main step size a value of 0.3-2, in particular of 1, m and for the secondary step size a value of 10-150, in particular of 100, nm with respect to the mask are chosen, with the advantage of effectively optimizing the detection of the axial aberration effects of the optical system. 

As to claim 7, Ishihara teaches the method of claim 1 wherein recording the specific number of images having differently defocused positions comprises measuring 5 planes (Figs. 2, 5, 10 for ex.; at least 5 defocus measurements are displayed in the graphs).
Ishihara does not teach expressly the method using a distance of 100 nm between adjacent planes with respect to the mask.
However, Ishihara teaches using pixels, i.e. of the camera or ccd or cmos sensor, as a measure of distance in the calculation of the axial aberration (¶ 35-36 for ex.) and that the period chosen can range between 2 to 2.2 pixels (¶ 46 for ex.) and can reach subpixel resolution (¶ 105 for ex.). Knowing that detector pixels, such as CCD or CMOS are generally in the microns to submicron range, ex. 600 nm pixel size (see link cited in the Conclusion but not relied upon in this rejection as it related a general known technology matter),  one PHOSITA would find it obvious to choose using a distance of 100 nm between adjacent planes with respect to the mask, which would be sub 600 nm and would cover the claimed 100 nm, as a mere routine skill (Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Ishihara in view of general related art suggestions so that the method using a distance of 100 nm between adjacent planes with respect to the mask, with the advantage of effectively optimizing the detection of the axial aberration effects of the optical system. 
As to claims 8, 16, Ishihara teaches the method of claim 7 and claim 15 wherein selecting the subset of the images and simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises selecting images that are closest to an image that corresponds to an image in the projection exposure apparatus using knowledge of a line width of used radiation and the longitudinal chromatic aberration of the projection exposure apparatus (¶ 68, 85; with known pixel size, frequencies, frequency bands, i.e. wavelengths/linewidths, of the radiation, calculation of the aberration related distances is performed with accuracy.)

As to claims 9-10, Ishihara teaches the method of claim 8, wherein simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises simulating the longitudinal chromatic aberration of the projection exposure apparatus by interpolation of the images; (claim 10) wherein simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises simulating the longitudinal chromatic aberration of the projection exposure apparatus by weighted interpolation of the images (¶ 105, 111-112).  

As to claim 12, Ishihara teaches the method of claim 11 wherein recording the specific number of images comprises recording the 5 images (Figs. 2, 5, 10 for ex.; at least 5 defocus measurements are displayed in the graphs)
Ishihara does not teach expressly the method uses a distance between adjacent planes with respect to the mask, and the distance is in a range from 0.3 m to 2 m.  
However, Ishihara teaches using pixels, i.e. of the camera or ccd or cmos sensor, as a measure of distance in the calculation of the axial aberration (¶ 35-36 for ex.) and that the period chosen can range between 2 to 2.2 pixels (¶ 46 for ex.) and can reach subpixel resolution (¶ 105 for ex.). Knowing that detector pixels, such as CCD or CMOS are generally in the microns to submicron range, ex. 600 nm pixel size (see link cited in the Conclusion but not relied upon in this rejection as it related a general known technology matter),  one PHOSITA would find it obvious to choose the resolution step of Ishihara, or the distance between its planes, to be between 1.2 and 1.32 m, which overlaps with the claimed range (as it has been held that “In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990))), and the secondary resolution step size in the subpixel of the values here above, which would be sub 600 nm and would cover the claimed 100 nm, as a mere routine skill (Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Ishihara in view of general related art suggestions so that the method uses a distance between adjacent planes with respect to the mask, and the distance is in a range from 0.3 m to 2 m, with the advantage of effectively optimizing the detection of the axial aberration effects of the optical system. 

As to claim 13, Ishihara teaches the method of claim 12 wherein selecting the subset of the images and simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises selecting images that are closest to an image that corresponds to an image in the projection exposure apparatus using knowledge of a line width of used radiation and the longitudinal chromatic aberration of the projection exposure apparatus  (¶ 68, 85; with known pixel size, frequencies, frequency bands, i.e. wavelengths/linewidths, of the radiation, calculation of the aberration related distances is performed with accuracy.)
  
As to claims 14, 17, Ishihara teaches the method of claim 13 and of claim 16, wherein simulating the longitudinal chromatic aberration of the projection exposure apparatus comprises simulating the longitudinal chromatic aberration of the projection exposure apparatus by interpolation of the images (¶ 105, 111-112).  

As to claim 15, Ishihara teaches the method of claim 11.
	Ishihara does not teach expressly wherein recording the specific number of images comprises recording the 5 images (Figs. 2, 5, 10 for ex.; at least 5 defocus measurements are displayed in the graphs). 
Ishihara does not teach expressly the method uses at a distance of between adjacent planes with respect to the mask, and the distance is in a range from 10 nm to 150 nm.
However, Ishihara teaches using pixels, i.e. of the camera or ccd or cmos sensor, as a measure of distance in the calculation of the axial aberration (¶ 35-36 for ex.) and that the period chosen can range between 2 to 2.2 pixels (¶ 46 for ex.) and can reach subpixel resolution (¶ 105 for ex.). Knowing that detector pixels, such as CCD or CMOS are generally in the microns to submicron range, ex. 600 nm pixel size (see link cited in the Conclusion but not relied upon in this rejection as it related a general known technology matter),  one PHOSITA would find it obvious to choose the resolution step of Ishihara, or the distance between its planes, to be between 1.2 and 1.32 m, and a secondary resolution step size in the subpixel of the values here above, which would be sub 600 nm and would cover/overlap with the claimed range, as a mere routine skill (Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Ishihara in view of general related art suggestions so that wherein the method using at a distance of between adjacent planes with respect to the mask, and the distance is in a range from 10 nm to 150 nm, with the advantage of effectively optimizing the detection of the axial aberration effects of the optical system. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
https://www.quora.com/What-is-the-smallest-pixel-size-possible-in-a-digital-camera (relevant to the camera pixel size related claims).

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886